Citation Nr: 1628300	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  13-33 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran had active service from November 1987 to April 1992. 

This appeal comes to the Board of Veterans Appeals (Board) arises from a June 2011 rating action by the Regional Office (RO) in Portland, Oregon, in which the RO determined that new and material evidence had not been submitted to reopen claims for service connection for PTSD, depression, schizophrenia, anxiety, and bipolar disorder.  See also statement of the case, dated in September 2013.

The Board has recharacterized the issue as stated on the cover page of this decision to interpret the claimed conditions as broadly as possible.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

In November 2015, the Veteran testified before the undersigned at a video conference hearing conducted via the above-cited RO.  A copy of the hearing transcript is of record. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In an unappealed decision, dated in December 2009, the RO denied claims for service connection for PTSD, depression, schizophrenia, anxiety, and bipolar disorder. 

2.  The evidence received since the RO's December 2009 decision, which denied claims for service connection for PTSD, depression, schizophrenia, anxiety, and bipolar disorder, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.
CONCLUSION OF LAW

New and material evidence has been received since the RO's December 2009 decision which denied claims for service connection for PTSD, depression, schizophrenia, anxiety, and bipolar disorder; the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2014 & Supp. 2015); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that new and material evidence has been presented to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD.  During his hearing, held in November 2015, he essentially asserted that he had an acquired psychiatric disorder, to include, PTSD, prior to service that had been aggravated by his service, or, in the alternative, that he had an acquired psychiatric disorder, to include, PTSD, that had been caused by his service.  

In December 2009, the RO denied claims for service connection for PTSD, depression, schizophrenia, anxiety, and bipolar disorder.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014 & Supp. 2015).  

In July 2010, the appellant applied to reopen the claims.  In June 2011, the RO denied the claims.  The Veteran has appealed.  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015). 

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. 
 § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

There are special considerations for PTSD claims predicated on a personal assault. The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his or her account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  VBA's Adjudication Procedure Manual also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  VBA Manual M21-1, IV,ii,1.D.17.n. 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R.  § 3.304(f)(5).

If a PTSD claim is based on an in-service personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  Specifically, 38 C.F.R. § 3.304(f)(5) allows Veterans claiming PTSD from an in-service military assault to submit evidence other than in-service medical records to corroborate the occurrence of a stressor, and this includes medical opinion evidence.  Id.  However, that the Board may still weigh any such medical opinion evidence in context with other record evidence, and that the mere submission of a medical opinion does not preclude the Board from making a factual determination regarding the weight to be given to that opinion.  Id. at n.1; see also 67 Fed. Reg. at 10,330-31 (Mar. 7, 2002).

Personality disorders are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2015); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 (1992).

At the time of the RO's December 2009 decision the evidence included the Veteran's service treatment records.  An entrance examination report did not show any relevant disorders, and in the accompanying report of medical history, the Veteran denied a history of psychiatric symptoms.  

The post-service medical evidence consisted of VA and non-VA reports, dated between 1995 and 2008.  This evidence included private reports showing psychiatric treatment, with diagnoses that included PTSD, an adjustment disorder, alcohol dependence (in remission), and a personality disorder.  The reports note a history of childhood sexual abuse.  

In a PTSD stressor statement, the Veteran reported experiencing stressors related to his service in the Persian Gulf War.  

The Veteran's service personnel records indicated that his military occupation specialty was field artillery fire direction control man, and that his awards included the combat action ribbon, the Southwest Asia Service Medal, and the Kuwait Liberation Medal.  There was evidence of a number of disciplinary actions, to include for being absent without leave (AWOL).  

At the time of the RO's December 2009 decision, there was no evidence of inservice treatment for psychiatric symptoms, and no competent evidence of a nexus between an acquired psychiatric disorder, to include PTSD, and the Veteran's service.  

The most recent and final denial of this claim was in December 2009.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence received since the RO's December 2009 rating decision consists of medical reports dated between 1994 and 2013.  

VA progress notes include a report, dated in December 2010, which shows that the Veteran asserted that during service he was sexually assaulted by three men "in garrison prior to his deployment," that he reported the assault to "NIS," that it was investigated "for months," and that "in the end nothing happened to the accused."  He stated that he was transferred to another unit, but that while in Kuwait he served in close proximity to his assailants and they threatened to frag him if he caused any trouble for them.  

A report, dated in January 2011, notes that the Veteran meets the criteria for PTSD, that his symptoms have existed for much of his life, that his symptoms of military sexual trauma are intertwined with his childhood sexual trauma, and that it is difficult to differentiate traumatic episodes.  Due to the Veteran's significant prolonged and extreme childhood sexual abuse, he likely has PTSD stemming from that period "which has been exacerbated by his military sexual trauma."  There is also a notation that he "undoubtedly has PTSD due to severe childhood abuse which is then compounded by military sexual and combat trauma."  

In a September 2011 report, a VA examiner stated, " I concur that trauma [symptoms] are likely related to severe childhood sexual and physical abuse which was exacerbated by combat exposure and possible sexual assault while in the military."

This evidence, which was not of record at the time of the RO's December 2009 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  At the time of the RO's decision, there was no evidence of inservice treatment for psychiatric symptoms and no competent evidence of a nexus between an acquired psychiatric disorder and the Veteran's service.  The submitted evidence remedies one of these defects, as it includes competent evidence to show that the Veteran may have PTSD that was aggravated by his service.  Shade; see also Anglin v. West, 202 F.3d 1343, 1347 (Fed. Cir. 2000).  Accordingly, the claim is reopened.

ORDER

The claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  To this extent only, the appeal is granted.


REMAND

Where the Board has reopened a claim after concluding that new and material evidence pertaining to the claim has been received, the RO should have the opportunity to readjudicate the claim on its underlying merits to avoid any possible prejudice to the Veteran in losing this initial level of review.  Hickson v. Shinseki, 23 Vet. App. 394 (2010) (generally, where the Board reopens a claim, but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the Board's immediate readjudication of the claim). 

Therefore, on remand, the claim should be readjudicated on the merits. 

The Board further notes that in Gallegos  v. Peake, 22 Vet. App. 329 (2008), the United States Court of Appeals for Veterans Claims (Court) held that in cases of alleged sexual assault VA must first inform the claimant that he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence.  Then, VA must assist him in the submission of alternative sources of evidence, by providing additional time for her to submit such evidence after receipt of the personal-assault letter and, where appropriate, by obtaining evidence on his behalf.  The Court has emphasized that in claims of service connection for PTSD based on in-service personal assault pursuant to 38 C.F.R. § 3.304(f), the VA has a heightened burden of VCAA notification.  Id.  

In this case, it does not appear that VA has notified the Veteran of the information and evidence necessary to substantiate his claim of entitlement to service connection for PTSD based on personal assault.  On remand, he should be afforded such notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter compliant with 38 C.F.R. § 3.304(f), as required for PTSD claims based on in-service personal assault or harassment.  The notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Then allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

2.  Following all appropriate development pursuant to the first paragraph of this remand, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, on the merits (if needed, another examination may be obtained). 

3.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


